DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the AFCP2.0 request filed 04/20/2022 and the examiner’s amendment made 04/26/2022, the previous rejection to claim(s) 1, 3-4, 8-13, 16-17, 19, 21-23, and 26-27 under 35 U.S.C. 103 is/are withdrawn. 
The examiner notes that the Applicant has acknowledged the claim interpretation under 112(f) for claim 23 in a previous response filed 10/27/2021. In that response, Applicant noted on pgs. 14-15 with respect to the claim interpretation and a 112(b) rejection made on 05/27/2021 that support for “means” can be found in Fig. 7 and paragraphs [0076]-[0077] disclosing a processing circuitry 714 for decoding, encoding, causing transmission of a wireless frame, and causing transmission of the data. Therefore, the claim interpretation under 112(f) for claim 23 is maintained as outlined in the office action filed 12/20/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Laleh Jalali (Reg. # 40,031) on 04/26/2022.

The application has been amended as follows: 

1. (Currently Amended) A wireless communication device comprising a memory storing logic, and processing circuitry coupled to the memory, the processing circuitry to execute the logic to: 
decode an access point (AP) trigger frame from a coordinator AP, the AP trigger frame including information on respective resource allocations to a plurality of APs (AP resource allocations) for simultaneous downlink (DL) data transmissions from the plurality of APs to a plurality of wireless stations (scheduled STAs), the plurality of APs including the coordinator AP and an AP corresponding to the wireless communication device (corresponding AP); 
cause transmission of a wireless frame to a plurality of scheduled STAs associated with the corresponding AP (associated scheduled STAs), the wireless frame including information on a resource allocation by the coordinator AP to the corresponding AP (corresponding AP resource allocation) for the simultaneous DL transmissions, and information on respective resource allocations to the associated scheduled STAs (associated scheduled STA resource allocations) for data transmission from the corresponding AP, wherein the wireless frame includes: 
	a common preamble portion common to the plurality of APs, the common preamble portion including a legacy preamble portion and a high efficiency (HE) preamble portion, the HE preamble portion including a HE signal (SIG) B field (HE-SIG-B), the HE- SIG-B including information on the AP resource allocations, the common preamble portion including a HE Short Training Field (HE-STF), and a HE Long Training field (HE-LTF); 
	a STA resource allocation portion including information on associated scheduled STA resource allocations, the STA resource allocation portion to use respective frequency bands for respective ones of the associated scheduled STA resource allocations, the STA resource allocation portion further including a Next Generation (NG) signal (SIG) field (NG-SIG), the NG-SIG being part of the common preamble portion, and to be after the HE-SIG-B in a time domain, and further to be 
	a payload portion following the common preamble portion, the payload portion including the DL data and being based on the corresponding AP resource allocation and on the associated STA resource allocations.2. (Cancelled)3. (Previously Presented) The wireless communication device of claim 1, wherein the wireless frame includes: 
an AP resource allocation portion, the AP resource allocation portion including, on a same frequency band, information on AP resource allocations for the plurality of APs.4. (Previously Presented) The wireless communication device of claim 1, wherein the wireless frame includes: 
an AP resource allocation portion including information on the corresponding AP resource allocation, the AP resource allocation portion to use a frequency band relating to the corresponding AP resource allocation.5. (Cancelled)6. (Cancelled)7. (Cancelled)8. (Cancelled)9. (Previously Presented) The wireless communication device of claim 1, wherein the payload portion includes: 
the information on the associated scheduled STA resource allocations.10. (Original) The wireless communication device of claim 1, wherein the wireless frame is an orthogonal frequency division multiple access (OFDMA) frame.11. (Previously Presented) The wireless communication device of claim 1, further including a radio integrated circuit coupled to the processing circuitry, and a front-end module coupled to the radio integrated circuit.12. (Original) The wireless communication device of claim 11, further including a plurality of antennas coupled to the front-end module.13. (Currently Amended) A product comprising one or more non-transitory computer-readable storage media comprising computer-executable instructions operable to, when executed by at least one computer processor, enable the at least one computer processor to implement operations at a wireless communication device, the operations comprising: 
decoding an access point (AP) trigger frame from a coordinator AP, the AP trigger frame including information on respective resource allocations to a plurality of APs (AP resource allocations) for simultaneous downlink (DL) data transmissions from the plurality of APs to a plurality of wireless stations (scheduled STAs), the plurality of APs including the coordinator AP and an AP corresponding to the wireless communication device (corresponding AP); 
causing transmission of a wireless frame to a plurality of scheduled STAs associated with the corresponding AP (associated scheduled STAs), the wireless frame including information on a resource allocation by the coordinator AP to the corresponding AP (corresponding AP resource allocation) for the simultaneous DL transmissions, and information on respective resource allocations to the associated scheduled STAs (associated scheduled STA resource allocations) for data transmission from the corresponding AP, wherein the wireless frame includes: 
	a common preamble portion common to the plurality of APs, the common preamble portion including a legacy preamble portion and a high efficiency (HE) preamble portion, the HE preamble portion including a HE signal (SIG) B field (HE-SIG-B), the HE- SIG-B including information on the AP resource allocations, the common preamble portion including a HE Short Training Field (HE-STF), and a HE Long Training field (HE-LTF); 
	a STA resource allocation portion including information on associated scheduled STA resource allocations, the STA resource allocation portion to use respective frequency bands for respective ones of the associated scheduled STA resource allocations, the STA resource allocation portion further including a Next Generation (NG) signal (SIG) field (NG-SIG), the NG-SIG being part of the common preamble portion, and to be after the HE-SIG-B in a time domain, and further to be 
	a payload portion following the common preamble portion, the payload portion including the DL data and being based on the corresponding AP resource allocation and on the associated STA resource allocations.14. (Cancelled)15. (Cancelled)16. (Previously Presented) The product of claim 13, wherein the wireless frame includes: 
an AP resource allocation portion, the AP resource allocation portion including, on a same frequency band, information on AP resource allocations for the plurality of APs.17. (Previously Presented) The product of claim 13, wherein the wireless frame includes: 
an AP resource allocation portion including information on the corresponding AP resource allocation, the AP resource allocation portion to use a frequency band relating to the corresponding AP resource allocation.18. (Cancelled)19. (Cancelled) 
the information on the associated scheduled STA resource allocations.23. (Currently Amended) A wireless communication device comprising: 
means for decoding an access point (AP) trigger frame from a coordinator AP, the AP trigger frame including information on respective resource allocations to a plurality of APs (AP resource allocations) for simultaneous downlink (DL) data transmissions from the plurality of APs to a plurality of wireless stations (scheduled STAs), the plurality of APs including the coordinator AP and an AP corresponding to the wireless communication device (corresponding AP); 
means for causing transmission of a wireless frame to a plurality of scheduled STAs associated with the corresponding AP (associated scheduled STAs), the wireless frame including information on a resource allocation by the coordinator AP to the corresponding AP (corresponding AP resource allocation) for the simultaneous DL transmissions, and information on respective resource allocations to the associated scheduled STAs (associated scheduled STA resource allocations) for data transmission from the corresponding AP, wherein the wireless frame includes: 
	a common preamble portion common to the plurality of APs, the common preamble portion including a legacy preamble portion and a high efficiency (HE) preamble portion, the HE preamble portion including a HE signal (SIG) B field (HE-SIG-B), the HE- SIG-B including information on the AP resource allocations, the common preamble portion including a HE Short Training Field (HE-STF), and a HE Long Training field (HE-LTF); 
	a STA resource allocation portion including information on associated scheduled STA resource allocations, the STA resource allocation portion to use respective frequency bands for respective ones of the associated scheduled STA resource allocations, the STA resource allocation portion further including a Next Generation (NG) signal (SIG) field (NG-SIG), the NG-SIG being part of the common preamble portion, and to be after the HE-SIG-B in a time domain, and further to be 
	a payload portion following the common preamble portion, the payload portion including the DL data and being based on the corresponding AP resource allocation and on the associated STA resource allocations.24. (Cancelled)25. (Cancelled)26. (Previously Presented) The wireless communication device of claim 23, wherein the wireless frame includes: 
an AP resource allocation portion, the AP resource allocation portion including, on a same frequency band, information on AP resource allocations for the plurality of APs.27. (Previously Presented) The wireless communication device of claim 23, wherein the wireless frame includes: 
an AP resource allocation portion including information on the corresponding AP resource allocation, the AP resource allocation portion to use a frequency band relating to the corresponding AP resource allocation.

Allowable Subject Matter
Claims 1, 3-4, 9-13, 16-17, 22-23, and 26-27 renumbered to 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments filed 04/20/2022 with examiner’s amendment made 04/26/2022, i.e., “the STA resource allocation portion further including a Next Generation (NG) signal (SIG) field (NG-SIG), the NG-SIG being part of the common preamble portion, and to be after the HE-SIG-B in a time domain, and further to be before the HE-STF and the HE-LTF in the time domain” (claims 1, 13, and 23), in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Zhou et al. (US 2018/0263045 A1) (previously cited), which is directed to Triggering distributed mimo communication in a wireless node cluster; and teaches multiple APs 2-4 decode a multi-AP trigger frame received from a cluster leader AP. The multi-AP trigger frame includes resource allocation, start stream index, stream number, time slot, sub-band, and MCS for each of the plurality of APs for DL OFDMA frame/composite frame transmission. The multi-AP trigger frame further triggers simultaneous composite DL OFDMA frame including trigger frames from AP 1 and APs 2-4 to a plurality of STAs. The trigger frame includes resource allocation for each of the plurality of APs. The DL OFDMA frame including trigger frames are DL Multi-BSS composite frames based on each AP’s DL scheduling information and are sent on all channels to be detected by the AP’s STAs on the cluster. The DL OFDMA frame/composite frame includes scheduling preamble sent on a resource unit that was scheduled, training symbols sent on allocated sub-band, and data sent on an allocation in its scheduling preamble. The OFDMA frame/composite frame further includes DL STA resource allocation and DL receive information and each STA can determine its AP’s scheduling preamble. A common preamble is used by all APs and includes L-STF, L-LTF, L-SIG and part of 11ax SIG-A information. A data region follows the common preamble and includes data from APs for the STA that are based on an allocation in its scheduling preamble. (Figs. 29, 40-42, [0286], [0328]-[0343], [0400], [0425], [0460]);
Lee et al. (US 2016/0359653 A1) (previously cited), which is directed to Random access ppdu for wlan systems; and teaches a common preamble portion includes legacy preamble portion and HE-specific portions, such as HE-SIG-A and HE-SIG-B. ([0088]); and 
Seok et al. (US 2016/0143026 A1) (previously cited), which is directed to Sounding procedure including uplink multiple-user transmission in a high efficiency wireless lan; and teaches a HE PPDU frame supporting OFDMA which is a new frame for IEEE 802.11ax HEW system and comprises of a preamble and a PSDU. The preamble includes legacy information (L-STF, L-LTF, and L-SIG), a HE-SIG-A field, HE-STF, HE-LTF, HE-SIG-B, and HE-SIG-C fields. The HE-SIG-B field comprises AP resource allocation, i.e., information about spatial streams, wherein the HE-SIG-B field is commonly transmitted over multiple subchannels so that signaling information can be included in HE-SIG-A or HE-SIG-B. The HE-SIG-C field is transmitted on the same subchannel as and located after the HE-SIG-B field in the time domain and includes individual parameters/resource allocation of specific PSDUs, i.e., MCS information and length information, allocated to specific STAs on specific subchannels. The HE-SIG-C is further transmitted after the HE-LTF and the HE-STF. (Figs. 12, 15, [0102], [0166]-[0168], [0193], [0198], [0203], [0227]-[0228]).; and
Seok et al. (US 2017/0048048 A1) (previously cited), which is directed to Block acknowledgement for multi-user transmissions in wlan systems; and teaches a HE PPDU format includes legacy information (L-STF, L-LTF, and L-SIG), HEW-SIG-A, HEW-STF, HEW-LTF, HEW-SIG B, HEW SIG-C, and HE-Data. The IEEE 802.11ax provides a new generation of WLAN and refers to HEW or HE. (Fig. 7, [0045]); and
Oh et al. (US 2018/0206189 A1), which is directed to Method and device for saving power of electronics device in wireless communication system; and teaches a new frame format that is backward compatible and includes legacy information (L-STF, L-CEF, L header), NG header, NG preamble, and data. The NG-header provides backward compatibility and all fields but the NG-preamble and the data are duplicated so as to be transmitted in all bands. (Figs. 5a-c, [0083]-[0084]); and
Merlin et al. (US 2016/0119933 A1), which is directed to Null data packet frame structure for wireless communication; and teaches multiple frame formats comprising legacy information, HE-SIG1, HE-SIG2, HE-STF, HE-LTF, and HE-SIG3, where the HE-SIG3 is always located after the HE-SIG2 and HE-STF/HE-LTF. The HE-SIG3 includes per-station information and may be sent only in a sub-band for a specific station or on a specific spatial stream for the specific station. (Figs. 5, 10-11, 13-14, [0066], [0079], [0084]); and
Du et al. (US 2017/0318134 A1), which is directed to Method and device for indicating transmission frame structure, and system; and teaches different transmission frame structures applied to HEW, wherein the structure includes legacy information, HE-SIG-A, HE-SIG-B, HE-STF/LTFs, and HE-SIG-C, followed by data. The HE-STF/LTFs and the HE-SIG-C can either be transmitted on different subchannels for each specific station or be transmitted on a common channel via single/multi-stream. The HE-SIG-C is included after the HE-STF/LTFs and carries control indication information to instruct a receiving device how to decode the data field. (Figs. 41-c, [0095], [0097]-[0099], [0107]); and
Kenney et al. (US 2017/0079011 A1), which is directed to Methods and apparatus for scheduling a narrowband response to wideband data in a high-efficiency wireless local area network; and teaches a station-specific wideband downlink frame comprises L-STF, L-TF, L-SIG, RL-SIG and high efficiency preamble fields. For example, it includes HE-SIGA, HE-SIGB, and HE-SIGC. It may also include HE-STF and one or more HE-LTF. (Fig. 7, [0090]); and
Kwon et al. (US 2016/0081087 A1), which is directed to System and method for packet information indication in communication system; and teaches a PHY frame having PHY header with L-SIG, HE-SIG-A, HE-SIG-B, and HE-SIG-C fields and common HE-STF/LTF1 field. The HE-SIG-C field is located after the HE-STF/LTF-1 and HE-SIG-B but before HE-LTF2-n in case the data payload is encoded with multiple numbers of space-time streams. (Fig. 9, [0072]-[0073]); and 
Yu et al. (US 2016/0021568 A1), which is directed to Operation method of station in wireless local area network; and teaches a PPDU comprising a legacy preamble, a HE preamble, and a payload. The HE preamble includes a HE-SIG1, HE-SIG2, HE-SIG3, HE-STF, multiple HE-LTFs, HE-SIG4 in that order. HE-SIG1 and HE-SIG2 are HE-SIG-A fields while HE-SIG3 is HE-SIG-B field. (Fig. 7, [0075]-[0077]).

Neither Lee nor Seok ‘026, Seok ‘048, Oh, Merlin, Du, Kenny, Kwon, or Yu, taken alone or in any reasonable combination, teach the claims as amended, “the STA resource allocation portion further including a Next Generation (NG) signal (SIG) field (NG-SIG), the NG-SIG being part of the common preamble portion, and to be after the HE-SIG-B in a time domain, and further to be before the HE-STF and the HE-LTF in the time domain” (claims 1, 13, and 23), in conjunction with other limitations recited in the claims.
	Therefore claims 1, 3-4, 9-13, 16-17, 22-23, and 26-27 renumbered to 1-14 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478